DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 37, 39, 40, and 46-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the upper gap" and “the lower gap” in line 9.  There is insufficient antecedent basis for these limitations in the claim. For examination these are interpreted as the upper segment and the lower segment.
Claim 55 recites the limitation "the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination this is interpreted the implant body.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36, 37, 39, 40, 47-51, and 53-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by To et al. 8,663,332 (hereafter referred to as To; cited by applicant in IDS of 6/9/2021).
Regarding claim 36, To discloses a medical implant 400, comprising an implant body (considered a central part of the implant), a leading edge (the left edge of the implant as shown in fig.4) coupled to the implant body and capable of distracting tissue during implantation of the medical implant (this is an intended use and the tapered leading edge is capable of distracting tissue when implanting), the leading edge comprising an upper segment, a lower segment, and a gap disposed between the upper segment and the lower segment and separating the upper segment from the lower segment, and a circumferential gap disposed between the leading edge and the implant body (see the annotated fig.4B below).

    PNG
    media_image1.png
    432
    715
    media_image1.png
    Greyscale

Regarding claim 37, each of the segments are elongated in a vertical direction and spaced apart by the gap along the vertical direction.
Regarding claim 39, the upper and lower segments are at least indirectly coupled to the implant body by other parts of the implant.
Regarding claim 40, the leading edges themselves are solid while the implant body as a whole has openings, therefore the volumetric density of the leading edge is greater than a volumetric density of the implant body.
Regarding claim 47, see figs. 4A and 4B which show the gap having a v-shaped surface formed by the concave curve. This is considered a v-shaped structure.
Regarding claim 48, the gap is less than 85% of an overall height of the implant as shown in figs. 4A-4B.
Regarding claim 49, see figs. 4A and 4B for solid upper and lower endplates located at the edges of the top and bottom surfaces. The solid endplates themselves are solid while the implant body as a whole has openings, therefore the volumetric density of the endplates is greater than a volumetric density of the implant body.
Regarding claims 50 and 56, see figs.4A and 4B which show the implant body indirectly coupled to the leading edge at least at a central/middle location of the implant body and leading edge.
Regarding claim 51, see the upper and lower rounded edges at the leading end in figs. 4A and 4B. These tapered surfaces are extensions and are located between the implant body and the leading edge.
Regarding claim 53, see figs. 4A and 4B for solid extensions as discussed above with respect to claim 51. The extensions themselves are solid while the implant body as a whole has openings, therefore the volumetric density of each extension is greater than a volumetric density of the implant body.
Regarding claim 54, at least the trailing end can be used as a “support area” since this end is capable of connecting to external support structures during an additive manufacturing process. This limitation is directed to the intended use and no external support structures are positively claimed.
Regarding claim 55, the circumferential gap is located between each of the upper and lower segments and the implant body. Due to the space formed by the circumferential gap, the circumferential gap is capable of allowing compression of the implant body upon implantation of the medical implant.
Claims 36, 37, 39, 40, 46-50, and 54-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lechmann et al. 2010/0286783 (hereafter referred to as Lechmann; cited by applicant in IDS of 6/9/2021).
Regarding claim 36, Lechmann discloses a medical implant 10, comprising an implant body 50, 50’, a leading edge (considered the left side edge as shown in figs. 3A-4B; see fig.11A for insertion direction) coupled to the implant body and capable of distracting tissue during implantation of the medical implant (this is directed to the intended use and the left edge of the implant 10 is capable of being used to distract tissue during implantation), the leading edge comprising an upper segment 20, a lower segment 20 or 30, and a gap disposed between the upper segment and the lower segment and separating the upper segment from the lower segment (figs. 3A-4B show gaps in two planes), and a circumferential gap disposed between the leading edge and the implant body (see the annotated figures 3B and 4B below).

    PNG
    media_image2.png
    340
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    571
    756
    media_image3.png
    Greyscale

Regarding claim 37, see annotated fig.4B above which shows upper and lower segments elongated in a vertical direction and spaced apart by the gap in the vertical direction.
Regarding claim 39, the upper and lower segments are at least indirectly coupled to the implant body since they are integrally formed.
Regarding claim 40, the leading edge is solid while the implant body is mesh, therefore the leading edge has a greater volumetric density than the implant body.
Regarding claim 46, see figs. 3A-4B which show mesh 50, 50’. The mesh is a lattice structure, porous, and an open cell structure.
Regarding claim 47, see figs. 3A-4B which show the gap having a v-shaped surface formed by the concave curve. This is considered a v-shaped structure.
Regarding claim 48, the gap is less than 85% of an overall height of the implant as shown in figs. 3A-4B.
Regarding claim 49, see figs. 3A and 3B for solid upper and lower endplates which have a greater volumetric density than the mesh implant body 50.
Regarding claims 50 and 56, see figs. 12F which shows the mesh 50 and 50’ indirectly coupled to the leading edge at least at a central/middle location of the implant body. Central/middle is broad and is considered a location spaced from the side edges.
Regarding claim 54, at least the openings 102 or trailing end can be used as “support areas” since they are capable of connected to external support structures during an additive manufacturing process. This is directed to the intended use and no external support structures are positively claimed.
Regarding claim 55, the circumferential gap is located between each of the upper and lower segments. Due to the space formed by the circumferential gap, the circumferential gap is capable of allowing compression of the implant body upon implantation of the medical implant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Lechmann as applied to claim 36 above, and further in view of Weiland et al. 2011/0224796 (hereafter referred to as Weiland). Lechmann discloses the invention substantially as claimed and as discussed above, however, Lechmann does not disclose that the implant further comprises one or more extensions coupled to the implant body, wherein each extension is configured to extend in a tapered manner from the implant body to the leading edge, wherein each extension comprises a surface roughness less than a surface roughness of the implant body, or wherein each extension comprises a volumetric density greater than a volumetric density of the implant body.
Weiland teaches a medical implant, in the same field of endeavor, wherein the medical implant comprises extensions (considered the upper and lower surfaces of the leading tapered portions as shown in figs. 2-4) coupled to a porous implant body 1 wherein each extension extends in a tapered manner from the implant body to a leading edge, wherein each extension has a roughness less than a surface roughness of the implant body (par.49 discloses the tip has a smoother surface as compared with surfaces having the porosity), wherein each extension has a volumetric density greater than a volumetric density of the implant body (see figs. 2-4 which shows the leading portion which comprises the tapered extensions and the leading edge being solid while the implant body is porous) for the purpose of facilitating introduction during implantation (par.49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading end of the medical implant of Lechmann to include tapered extensions which extend from the implant body to the leading edge, wherein the tapered extensions have less roughness and greater volumetric density than the implant body as taught by Weiland in order to facilitate introduction of the medical implant during implantation. Providing a smooth surface at the leading end would have been further obvious since the smooth surface prevents damage to tissues during implantation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moore et al. 2020/0337856 discloses an implant having a leading edge, a gap and a circumferential gap as claimed in at least fig.13A-13D. Moore is available prior art for the application claims (currently claim 52) that discuss roughness which was not in the provisional applications (see the priority section of previous office actions).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774